Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the appellant has in his hands of the purchase money of the land in the proceedings mentioned, more than enough to satisfy ,the debt and interest thereon, due from the absent defendant George W. Kelly to the appellee Linkenhoger; and therefore that the decree of the Circuit court is right upon the merits; and that the said decree being only interlocutory, it will be time enough upon the final hearing of the cause, to decree against said absent defendant and to direct in his behalf the security provided by law in behalf of absent defendants. It is therefore adjudged, ordered and decreed, that the said decree of the Circuit court be affirmed, with costs to the appellee Linkenhoger.